DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference US 6,025,929 A is a general background reference covering: Inputted image data is subjected to image processing by the matching unit 513, luminance-density conversion unit 514, input correction unit 515, masking unit 516, head shading (HS) processing unit 517, tone reproduction curve (TRC) processing unit 518 and binarize processing unit 519. The selecting unit 133 controls at least the on/off of the process operation of the HS processing unit 517 and a binarization method of the binarize processing unit 519, in accordance with an image process condition set by the setting unit 14. On account of the above, when an image is printed, it is possible to easily set image quality and processing speed that is suitable for the usage of an output image. (see abstract).
Reference US 6,738,160 B1 is a general background reference covering: In a printing system by using matrix pattern processing, a printing apparatus, a printing method and a data processing method are capable of uniforming the use frequency of each printing element and preventing the printing element from locally deteriorating while preventing noise or texture from occurring. In a system for printing an image on a printing medium in accordance with print data obtained through a development which develops quantized image data by using a pattern corresponding to the quantized level of the image data, more than one type of the pattern for one quantized level of the image data are prepared, and types of the patterns to be used when the image currently printed on the printing medium reaches a discontinuous area of the image are changed. (see abstract).
Reference US 9,064,202 B2 is a general background reference covering: Textures in a printed image are reduced with a configuration that, provided that a matrix made up of a plurality of dot arrangement patterns is treated as a unit, binarizes image data is repeatedly applying such a matrix to the image data. Specifically, when a shift value K=k, a shift process calculates X+kY for the position (X, Y) of each cell in a 4.times.4 base matrix. The dot arrangement patterns are then shifted overall such that the cell where the value is k from among these values moves to the position (0, 0). The shift process is conducted while setting different shift values for every repeated use of the base matrix. As a result, regular textures are decreased in the case of using a base matrix made up of a gradation value Lv1 on a pixel area. (see abstract).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an obtaining unit configured to obtain ejection characteristics related to a plurality of printing elements for applying a printing agent in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for 35 U.S.C 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
 FIGS. 1A and 1B are outline configuration diagrams of an ink jet printing apparatus 2 (hereinafter, also referred to simply as printing apparatus) that is used in the present embodiment. As shown in FIG. 1A, the ink jet printing apparatus 2 mounts a print head in which nozzle rows 20K, 20C, 20M, and 20Y each ejecting black (K), cyan (C), magenta (M), and yellow (Y) inks respectively are arranged, described in the specification [see Applications Specification, paragraph 25.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Otani et al. (Otani) (US 2020/0156386 A1).
Regarding claim 1, Otani discloses an image processing apparatus (e.g., FIG. 2 is a block diagram of an image processing system in a first embodiment, paragraph 14) comprising: 
an obtaining unit configured to obtain ejection characteristics related to a plurality of printing elements for applying a printing agent (e.g., FIGS. 1A and 1B are outline configuration diagrams of an ink jet printing apparatus 2 (hereinafter, also referred to simply as printing apparatus) that is used in the present embodiment. As shown in FIG. 1A, the ink jet printing apparatus 2 mounts a print head in which nozzle rows 20K, 20C, 20M, and 20Y each ejecting black (K), cyan (C), magenta (M), and yellow (Y) inks respectively are arranged, paragraph 25); and 
a generating unit configured to generate print data which is configured with a printing pixel, which represents that a printing agent is applied, or a non-printing pixel, which represents that a printing agent is not applied, based on first image data and the ejection characteristics (e.g., As shown in FIG. 1B, in each of the nozzle rows 20K, 20C, 20M, and 20Y, a plurality of nozzles 21 ejecting ink as droplets is arrayed in a y-direction at intervals of a pitch d so as to cover a distance W corresponding to the width of the printing medium S. Further, the four rows of the nozzle rows 20K, 20C, 20M, and 20Y are arranged in parallel in the x-direction, paragraph 27), 
wherein the generating unit generates the print data as follows: 
(i) first quantization data is obtained by quantizing the first image data (e.g., a first quantization unit configured to generate first quantized data by quantizing the first corrected data, paragraph 9); and 
(ii) by applying a correction value based on the ejection characteristics, a value representing that a printing agent is applied a plurality of times is set for at least one target printing pixel in the first quantization data (e.g., and a generation unit configured to generate the N-valued print data based on the first quantized data, paragraph 9).

Regarding claim 2, Otani discloses wherein the generating unit generates the print data based on the first quantization data and second quantization data corresponding to the correction value (e.g.,  a first quantization step of generating first quantized data by quantizing the first corrected data; a second quantization step of generating second quantized data by quantizing the second corrected data; and a generation step of generating the N-valued print data based on the first quantized data and the second quantized data, paragraph 10).  

Regarding claim 3, Otani discloses wherein the second quantization data is generated by quantizing correction image data, which represents the correction value of each pixel in the first image data (e.g., steps S302-S205, figure 4).  

Regarding claim 4, Otani discloses wherein the generating unit generates the first quantization data (e.g., the first quantization processing unit 13 reads a dither matrix 19 stored in advance in a memory and compares a threshold value Th corresponding to the pixel of interest of the dither matrix 19 with the pixel value of the pixel of interest in the first corrected data IM1, paragraph 38) and the second quantization data by a dither method, and - 38 -10191227US01 wherein, in the dither method, threshold values for quantizing each pixel of the first image and the second image are the same (e.g., he second quantization processing unit 14 uses the dither matrix 19 in common to that of the first quantization processing unit 13. That is, the second quantization processing unit 14 compares the threshold value Th corresponding to the pixel of interest of the dither matrix 19 with the pixel value of the pixel of interest in the second corrected data IM2, paragraph 39).  

Regarding claim 5, Otani discloses wherein the first quantization data and the second quantization data are multi- valued data with three values or more (e.g., a generation unit configured to generate the N-valued print data based on the first quantized data and the second quantized data, paragraph 9; in a second aspect of the present invention, there is provided an image processing method that generates N-valued (N is an integer not less than 3), paragraph 10).  

Regarding claim 6, Otani discloses wherein the generating unit moves pixel data forming a dot in the second quantization data (e.g., a generation unit configured to generate, for a pixel whose value is 1 in the second quantized data, the N-valued print data by correcting a value of the pixel in the first quantized data to a value one value larger, paragraph 11).  

Regarding claim 7, Otani discloses wherein the generating unit moves the pixel data to an adjoining pixel (e.g., a generation unit configured to generate, for a pixel whose value is 1 in the second quantized data, the N-valued print data by correcting a value of the pixel in the first quantized data to a value one value larger, paragraph 11).  

Regarding claim 8, Otani discloses wherein the generating unit generates the print data by correcting the first quantization data, based on an average value of pixel values of the second quantization data (e.g., steps S304, S305, paragraphs 52, 53).  

Regarding claim 9, Otani discloses wherein, based on the average value, the generating unit changes a quantization value of a pixel in which a dot is formed by applying a printing agent in the first quantization data to a quantization value for forming a plurality of dots (e.g., he first quantization processing unit 13 reads a dither matrix 19 stored in advance in a memory and compares a threshold value Th corresponding to the pixel of interest of the dither matrix 19 with the pixel value of the pixel of interest in the first corrected data IM1. Here, for explanation, the pixel value in the first corrected data is also described as IM1. In a case where IM1≥Th, “1” is output and in a case where IM1<Th, “0” is output. In the first binary data qIM1 that is output from the first quantization processing unit 13, the pixel value “1” indicates printing of the small dot and the pixel value “0” indicates non-printing, paragraph 38).  

Regarding claim 10, Otani discloses wherein, as the second quantization data, the generating unit generates multi- valued data by duplicating a number of pixels in which a dot is formed in the first quantization data, the number corresponding to the average value (e.g., the second quantization processing unit 14 compares the threshold value Th corresponding to the pixel of interest of the dither matrix 19 with the pixel value of the pixel of interest in the second corrected data IM2. In the following, for explanation, the pixel value in the second corrected data is also described as IM2. In a case where IM2≥Th, “1” is output and in a case where IM2<Th, “0” is output. In the second binary data qIM2 that is output from the second quantization processing unit 14, the pixel value “1” indicates increasing the dot size and the pixel value “0” indicates keeping the dot size, paragraph 39).  

Regarding claim 11, Otani discloses wherein printing duty of the first image data is a predetermined value or less (e.g., in the first binary data qIM1 that is output from the first quantization processing unit 13, the pixel value “1” indicates printing of the small dot and the pixel value “0” indicates non-printing, paragraph 38).  

Regarding claim 12, Otani discloses wherein the predetermined value is 50% (e.g., A conveyance roller 22 conveys a printing medium S in an x-direction at a predetermined speed (which including predetermined speed at 50%). A platen 23 configured by a flat plate faces the ejection port surfaces of the nozzle rows 20K, 20C, 20M, and 20Y and supports the printing medium S that is conveyed from the rear side. The smoothness of the printing medium S in an area supported by the platen 23 is maintained and the distance from the ejection port surface is kept constant, paragraph 26).  

Regarding claim 13, Otani discloses wherein the plurality of printing elements are included in the print head and further include a printing unit configured to perform printing with the print head based on the print data (e.g., FIGS. 1A and 1B are outline configuration diagrams of an ink jet printing apparatus 2 (hereinafter, also referred to simply as printing apparatus) that is used in the present embodiment. As shown in FIG. 1A, the ink jet printing apparatus 2 mounts a print head in which nozzle rows 20K, 20C, 20M, and 20Y each ejecting black (K), cyan (C), magenta (M), and yellow (Y) inks respectively are arranged, paragraph 25).  

	Regarding claim 14, claim 14 is an image processing method claim with limitations similar of limitations of claim 1. Therefore claim 14 is rejected as set forth above as claim 1.
	Regarding claim 15, claim 15 is a non-transitory computer readable storage medium claim with limitations similar of limitations of claim 1. Therefore claim 15 is rejected as set forth above as claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/Primary Examiner, Art Unit 2672